DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments and remarks filed 02/18/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, filed 02/18/2022, with respect to claim 1 have been fully considered and are persuasive. The applicant acknowledges that the prior art references of Satoh and Ivancevich do not disclose “transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep as an acoustic radiation force impulse where different frequencies of the transmit beam are focused at different depths”. 
While Ivancevich teaches ARFI (i.e. acoustic radiation force impulse) imaging using a swept focus for the ARFI (see title, abstract and [0003]), that a time varying focus is used to extend the focus in depth (see [0003] and [0017]) and the time varying focus is created by changing the delay or phase profile across the array (see [0003], [0017], [0020], [0026-0027], [0040] and [0065]), the examiner acknowledges that the sweeping of the ARFI focus by varying relative phase or delay during the ARFI is not the same as transmitting the ARFI where different frequencies of the transmit beam are focused at different depths.
Furthermore, the examiner acknowledges that Satoh images tissue-bone barriers with high depth resolution (see [0010-0011]) and that vibro-acoustic wave generation is used for the bone where acoustic vibration at a frequency that is a difference between two incident frequency waveforms is detected (see [0036]). In this case, the two waveforms (i.e. beams) are focused to a beam spot (see [0036]) and these beams are transmitted from the different transmission elements to focus at an 
Additionally, the applicant argues that the office action dated December 12, 2021 (i.e. 12/01/2021) fails to provide a reason for combining Ivancevich and Satoh for claims 1 and 19. The examiner respectfully notes that a reason to combine these references was provided on pages 7-8 of the Non-Final Rejection dated 12/01/2021. The reasons for combining Ivancevich and Satoh in claims 1 and 19 are the same as the reasons given for claim 15. Specifically, the examiner provided that Ivancevich had a larger field of depth (see [0017]) and produces ARFI with greater depth resolution (see [0048]). The applicant argues that the proposed combination would be inoperable since Satoh relies on generation of a vibro-acoustic waveform from the two transmissions at different frequencies (see Satoh [0008] and [0036]) and Ivancevich discloses ARFI which uses high intensity or high-power waveforms to cause a shear or longitudinal wave or tissue displacement (see Ivancevich [0001]). The applicant further argues that multiple different sources of acoustic energy would be created using the combination proposed which would result in the creation of acoustic noise and interference, making the imaging not 
Therefore, the rejection is hereby withdrawn.

Applicant’s arguments, filed 02/18/2022, with respect to claim 15 have been fully considered and are persuasive. The examiner acknowledges that the prior art reference of Ivancevich sweeps the focal position using relative phasing or delays between elements, not by having different frequencies focused to different depth zones. Furthermore, the examiner acknowledges that the prior art reference of Satoh uses chirp waveforms (swept frequency) focused at a same focal location, not different depths. Therefore, the references fail to disclose higher frequencies focused to focal zones closer to a transducer and lower frequencies focused to focal zones further from the transducer.
Therefore, the rejection is hereby withdrawn.

Applicant’s arguments, filed 02/18/2022, with respect to claim 19 have been fully considered and are persuasive. The examiner acknowledges that Ivancevich uses a time varying focal position, but does not use different frequencies focused at different depths. Furthermore, the examiner acknowledges that Satoh uses frequency sweep for the transmitted waveforms where the delays focus the transmitted waveforms to a same depth. Thus, the references fail to disclose ARFI with different frequencies focused at different depths.
Therefore, the rejection is hereby withdrawn.

Applicant’s arguments, filed 02/18/2022, with respect to claims 5-7, 9, 17-18 and 20 have been fully considered and are persuasive. The examiner acknowledges that using the user-adjustable changes 
Therefore, the rejection of these claims is withdrawn.

Applicant’s arguments, filed 02/18/2022, with respect to claim 8 have been fully considered and are persuasive. The examiner acknowledges that although Ivancevich may transmit in relation to the position and size of the ROI, Ivancevich does not teach that the change in the setting of the transmission is being set based on the size of the ROI. Furthermore, the examiner acknowledges that Ivancevich does not set the rate of change based on a type of tissue, a size of a region of interest and a position of the region of interest. Ivancevich does not account for the type of tissue being examined.
Therefore, the rejection of this claim is withdrawn.

Applicant’s arguments, filed 02/18/2022, with respect to claim 10 have been fully considered and are persuasive. The examiner acknowledges that the imaging of Diaz Fuente relies on signal modulation using a Kronecker delta function. Furthermore, the examiner acknowledges that Satoh uses a chirp of frequency sweep modulation to provide an “always” the same difference in frequency and that adding further modulation through using Diaz Fuente would result in Satoh not operating correctly.


Applicant’s arguments, filed 02/18/2022, with respect to claim 16 have been fully considered and are persuasive. The examiner acknowledges that Satoh, Ivancevich and Letovsky does not disclose the frequency range being a function of an attenuation of the tissue. Furthermore, the examiner acknowledges that the secondary reference of Pummer changes the frequency of a local oscillator in receive heterodyne filtering, not in the transmit beamformer being configured to use frequency range based on attenuation.
Therefore, the rejection of this claim is withdrawn.

The examiner acknowledges that the prior art references of record, both alone and in combination do not teach of suggest all the features of the claim 1, specifically with respect to “transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep as an acoustic radiation force impulse where difference frequencies of the transmit beam are focused at different depths”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the arguments regarding the prior art references of record not teaching “transmitting, by the ultrasound system and from an ultrasound transducer, a transmit beam with a frequency sweep as an acoustic radiation force impulse where difference frequencies of the transmit beam are focused at different depths” (Claim 1); “transmitting with a change in the frequencies over time being adjustable” (Claim 5); “wherein transmitting comprises transmitting with the change different than based a speed of sound” (Claim 7). The examiner respectfully acknowledges that the applicant’s arguments are persuasive and therefore the rejection of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793